IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENTS TO                : NO. 455
INTERBRANCH COMMISSION FOR              : JUDICIAL ADMINISTRATION
GENDER, RACIAL AND ETHNIC               : DOCKET
FAIRNESS                                :


                                   ORDER


PER CURIAM:



      AND NOW, this 30th day of December, 2015, Lucille Marsh, Esquire, and Rhonda

Hill Wilson, Esquire, Designees of the Supreme Court, are hereby reappointed as

members of the Interbranch Commission for Gender, Racial and Ethnic Fairness for a

term of two years commencing December 31, 2015.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.